Citation Nr: 1534734	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The appellant served in the United States Army Reserves with periods of active military service from January 1985 to June 1985; September 1990 to May 1991; and, October 2001 to November 2001.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in pertinent part, denied service connection for sinus and right knee disabilities and PTSD.  The appellant appealed this rating action to the Board. 

Regarding the claim for service connection for PTSD, the Board is cognizant of the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Unlike Clemons, in this case, by an April 2015 rating action, the RO awarded service connection for an adjustment disorder; an initial 30 percent disability rating was assigned, effective September 4, 2012--the date VA received the appellant's initial claim for compensation for this disability.  (See April 2015 VA rating action uploaded to the appellant's Veterans Benefits Management System (VBMS) electronic record)).  Thus, as the appellant has not withdrawn her claim for service connection for PTSD, which is a diagnosis different from the service-connected adjustment disorder, it remains in appellate status before the Board. 

The issues of entitlement to service connection for a low back disability (other than a cyst of the back) and a disability manifested by numbness have been raised by the record in a July 2013 statement of the appellant labeled as "Medical Treatment Record-Non-Government Facility" to her VBMS electronic record on August 8, 2013 and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

In a July 2013 statement to the Board, labeled as " Medical Treatment Record-Non-Government Facility" and uploaded to the appellant's VBMS electronic record on August 8, 2013, she indicated that she desired a "[b]oard hearing  or what ever it takes to present more evidence as well as statements and facts.  Please allow me this privilege for I feel things are unjust and a resolution need to be made not just for myself but for other veterans as well."  (See July 2013 statement, labeled as Medical Treatment Record-Non-Government Facility" and uploaded to the Veteran's VBMS electronic record on August 8, 2013 at page (pg.) 4)).

Thus, the appellant has requested a Board hearing, however, the record shows that she has not been afforded a Board hearing nor did she withdraw her hearing request.  The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) (e); 20.704 (2015).  On remand, the Appellant should clarify the type of Board hearing she desires and afterwards should be scheduled for the hearing.

Accordingly, the case is REMANDED for the following action:

Following clarification from the appellant, schedule either a Travel Board or Board videoconference hearing, as requested.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

